The plaintiff knew of Auldridge's claim, and has taken a wrong mode of obtaining redress. He should not have brought an ejectment. The costs have accrued in consequence of this wrong step, which is imputable to him. It is said the defendant was wrong in setting up a defense for the lands claimed by the plaintiff, as he knew he, the defendant, had not purchased them. Plaintiff, however, had every reason to believe he would set it up, because he had taken possession and kept it. The first departure from correctness was on the part of the plaintiff in this bill, and therefore I will not screen him, by an injunction, from the costs incurred thereby.
Injunction refused.
NOTE. — On the first point, see the references in the note toPerson v. Roundtree, 1 N.C. 69; S. c., 2 N.C. 378.
Cited: Rogers v. Mabe, 15 N.C. 194; Power v. Savage, 170 N.C. 629.